Citation Nr: 1336171	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  05-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for vision problems, claimed as secondary to treatment for service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran had a period of full-time service from August 1985 to February 1986 after enlistment in the U.S. Army Reserves which has been variously characterized as active duty or active duty for training.  The Veteran continued to be enlisted in that Reserve component when he was called to active duty for training in June 2002.  Based on injury in that period of service, he has been granted service connection for several disabilities, so that service, from June 1, 2002 through June 16, 2002, is considered active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim of entitlement to service connection for vision loss, claimed as secondary to cortisone shots for treatment of service-connected plantar fasciitis.  The Board remanded the claim in February 2008, September 2010, February 2012, and February 2013.

The Veteran had requested a hearing before the Board.  The RO sent written notification of the hearing in July 2007.  In August 2007, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In June 2012, the Veteran filed claims of service connection for a low back disability and for an increased rating for his plantar fasciitis disability.  To date, it does not appear the RO has adjudicated these claims.  Accordingly, the issues of service connection for a low back disability and for an increased rating for the plantar fasciitis disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The Board remanded the claim in February 2008, September 2010, February 2012 and February 2013 to obtain a clear medical opinion with a supporting rationale to determine whether the Veteran's visual problems are proximately caused or aggravated by his service-connected plantar fasciitis, bilateral tineal unguium and tinea pedis, and migraines, specifically the medications used to treat those disabilities.  The Board's February 2013 remand directives also requested an opinion as to whether it is at least as likely as not that any current vision disorder had its onset during service or is causally and etiologically related to service.  In this regard, the Board notes that on VA examination in June 2010 with an October 2010 addendum opinion, the Veteran was diagnosed with loss of vision in the right eye due to retinal detachment and neovascular glaucoma.

Another medical opinion as to secondary service connection, with rationale, was obtained in May 2013 from the VA examiner who conducted the VA examination in June 2010 and provided an addendum to that examination in October 2010.  However, in regard to the issue of direct service connection, the examiner simply stated that "[f]rom medical record review, it appears that the condition began 5/30/2004.  This date would need to verified (sic) regarding service record."  While the examiner opined that the onset of the Veteran's current vision disorder was in May 2004, she provided no explanation of the basis for such conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board again finds the VA medical opinion inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate); also see Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  

On remand, the RO obtained the Veteran's treatment records from the Hines, Illinois VA Medical Center and Elgin CBOC dated from July 2004 through February 2012.  Additionally, by a February 2013 letter, the RO noted that the Veteran indicated he received treatment from St. Joseph's Hospital, Dr. Stroger, and Sherman Hospital and requested that the Veteran complete and return a VA Form 21-4192, Authorization and Consent to Release Information, for each health care provider.  Although the Veteran did not respond to this letter, and indicated in June 2013 that he does not have any additional evidence regarding his appeal, the Board observes that the RO never solicited any information from the Veteran regarding his treatment for diabetes mellitus from June 2002, and medications prescribed during the period from September 2002 through August 2004, although this was specifically requested by the Board's February 2012 remand.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, while the case is on remand, the RO should afford the Veteran a final opportunity to submit this evidence.

Accordingly, the case is REMANDED for the following action:

1.  By letter, ask the Veteran to identify each provider, or facility, that has rendered treatment to the Veteran for diabetes mellitus from June 2002. 

In addition, the Veteran should be asked to identify any records which might show what medications were prescribed for him beginning in June 2002, especially during the period from September 2002 through August 2004.  The Veteran should be advised, for example, to identify pharmacies that might have records of medications filled for the Veteran during that time.

Afford the Veteran a final opportunity to identify any evidence of any type that might assist him to substantiate his claim.  The RO should also advise the Veteran that the failure to provide the information may result in a subsequent decision based upon the evidence of record.

Identified records should be obtained, with appropriate consent, and associated with the Veteran's claims files or his virtual file. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  After the development requested above is completed, arrange for the examiner who performed the June 2010 examination, or any other available ophthalmology specialist reviewer, to review the complete file and provide the opinion and answer the question requested below.  The claims folder must be made available to the examiner for review.

If the examiner who performed the June 2010 VA examination and October 2010 addendum is available, that examiner is asked to provide a clear rationale explaining the basis for her opinion in the May 2013 addendum that "the onset of the Veteran's current vision disorder was in May 2004," in response to whether it is at least as likely as not that an eye disability was incurred in service.

In this regard, the examiner is advised that lay evidence of the onset and/or presence of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.

If the June 2010 VA examiner is not available, arrange for any other available ophthalmology specialist to review the complete file and provide an opinion as to whether it is at least as likely as not that vision loss was incurred in service.  Rationale should be provided for the opinion offered.  

If the examiner cannot provide an opinion without resort to mere speculation, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) is needed, or other procurable and assembled data is required.  If additional evidence is identified by the examiner, attempt to obtain that evidence, and obtain another medical opinion if necessary.

3.  After the development requested above is completed to the extent possible, adjudicate the claim of service connection for vision loss, to include as secondary to service-connected disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford the appropriate period to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



